DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/858,645 filed 26 April 2020. Claims 1-12 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 26 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A vehicle comprising: a drive-force transmission mechanism; a drive-force transmission unit including a casing storing therein the drive-force transmission mechanism, the drive-force transmission unit being installed in a widthwise offset position which is located in a front portion of the vehicle and which is offset from a widthwise center of the vehicle in an offset direction that is one of right and left directions of the vehicle; a component disposed on a front side of the casing in a longitudinal direction of the vehicle and protruding away from the casing toward a front side of the vehicle, the component including first and second region portions that are opposite to each other in a width direction of the vehicle such that the first region portion is located on a front side of the second region portion in the offset direction; and an attachment member through which the component is attached to a vehicle-front side portion of the casing, wherein the attachment member is provided with a displacement adjustment portion that is configured, upon application of an external force to the component from the front side of the vehicle, to facilitate the first region portion of the component to be displaced toward a rear side of the vehicle, more than the second region portion of the component.
Regarding claims 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art to teach or render obvious the specific design features and locations set forth. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0249761 and 2016/0091079 each teach a modular transmission support. However, the reference fails to teach or render the specific position and design elements on the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659